Citation Nr: 1644555	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  09-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployablity (TDIU) for the period from December 19, 2006 to December 13, 2009. 

2. Entitlement to a TDIU for the period prior to December 19, 2006. 


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to January 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for a low back disability and assigned a noncompensable rating as of June 11, 2002, the date of the Veteran's claim.  

The Veteran initiated an appeal as to the initial evaluation assigned his low back disability.  In a May 2010 supplemental statement of the case (SSOC), a rating of 10 percent was assigned effective June 11, 2002, and a 40 percent rating was assigned effective April 21, 2010.  In July 2010, the Veteran specifically limited his appeal to the effective date assigned for the 40 percent rating.

In a July 2012 decision, the Board granted entitlement to a rating of 40 percent as of June 11, 2002, the date of the Veteran's claim for service connection.  The Board also determined that entitlement to a TDIU had been assigned effective December 14, 2009 in an April 2011 rating decision, and that the issue of entitlement to TDIU prior to December 14, 2009 was moot.

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court affirmed the Board's determination that the Veteran's request for a TDIU was moot.  

The Veteran appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which, in a September 2015 decision, held that the Veteran's claim for TDIU had not been bifurcated and that an appeal regarding entitlement to a TDIU had been perfected.  The Federal Circuit reversed the decision of the Court and remanded the case back to the Court with instructions for this case to be remanded to the Board to determine the Veteran's entitlement to TDIU from June 2002 to December 2009.

Thereafter, in a December 2015 decision, the Court set aside that portion of the July 2012 Board decision that denied the issue of entitlement to TDIU prior to December 14, 2009, and remanded the claim to the Board for readjudication consistent with the order of the Court and the Federal Circuit's remand order.  

The issue of entitlement to a TDIU prior to December 19, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from December 19, 2006 to December 13, 2009, the Veteran's ratings for his service-connected bronchial asthma and his back condition combined to at least 70 percent, and the effects of his back condition and his asthma caused him to be unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

For the period from December 19, 2006 to December 13, 2009, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

After resolving the benefit of the doubt in favor of the Veteran, entitlement to a TDIU has been granted for the period adjudicated on appeal.    

In light of the favorable determination regarding the issue adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary.

Entitlement to a TDIU from December 19, 2006 to December 13, 2009

The Veteran has contended throughout the period at issue that his service-connected conditions, particularly his service-connected back condition, has prevented him from obtaining and maintaining any type of substantially gainful employment.  After considering the Veteran's functional impairment due to his service connected disabilities in conjunction with his level of education, special training, and previous work experience, the Board finds that entitlement to a TDIU is warranted for the period from December 19, 2006 to December 13, 2009.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16. 

For the period from December 19, 2006 to December 13, 2009, the Veteran was service-connected for the following conditions: bronchial asthma, rated 60 percent disabling; and a low back condition, rated 40 percent disabling.  The Veteran has a combined disability rating of 80 percent, both of which are at least 40 percent disabling; the Veteran meets the schedular criteria for TDIU for this period.  See 38 C.F.R. § 4.16. 

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner." Id. at 1354.

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The evidence of record indicates that the Veteran has not been gainfully employed since he was approved for disability retirement in February 1993 for his position as a highway maintenance supervisor, and he has not worked since he suffered a low back injury in July 1992.  The Veteran has reported that symptoms from his service-connected low back disability render him totally disabled.  

In December 1993, the Veteran was determined by the Social Security Administration (SSA) to be permanently disabled due to a combination of his low back pain and an anxiety disorder.  It was noted that the Veteran had been prevented from previous work as a highway department maintenance person, which required a heavy level of exertion.  

While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA. SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU. SSA bases disability on a claimant's residual functional capacity, and whether there is substantial gainful activity that could be performed with that residual functional capacity.  A claim for a TDIU focuses on unemployability based on impairments caused only by service-connected disabilities.  Also, unlike SSA, VA does not take into account age in making its determination.

In June 2003, the Veteran submitted a statement from a private physician, E.D.G., M.D., who stated that he had treated the Veteran continuously for the past seven years.  The physician stated that the Veteran's chronic low back pain causes his daily activities "to be quite limited", despite medication; and that he is considered disabled as a result of this condition.  

During an April 2010 VA examination, a VA examiner noted that the Veteran's service-connected disability caused him occupational problems such as decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  The condition was also noted to have a moderate effect on daily activities such as chores and recreation, and a severe effect on his ability to exercise.  The April 2010 examiner also noted that the Veteran's service-connected asthma causes him occupational problems with lack of stamina, weakness, and fatigue.

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected low back disability and his bronchial asthma combine to caused him to be unable to secure or follow a substantially gainful occupation for the period from December 19, 2006 to December 13, 2009.  The evidence indicates that the Veteran is precluded from his prior labor-intensive work, and while the Veteran has a high school diploma, the Board finds that the Veteran is unable to perform substantial, gainful light and sedentary work due to his low back restrictions noted by his private physician, as well as, the additional lack of stamina and fatigue caused by his asthma.  

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the combined effects of the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation for the period from December 19, 2006 to December 13, 2009.  As such, the Board concludes that a TDIU is warranted from December 19, 2006 to December 13, 2009, under 38 C.F.R. § 4.16(a), and the benefit sought on appeal is granted. 


ORDER

For the period from December 19, 2006 to December 13, 2009, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits. 
  

REMAND

While the Board has granted the Veteran a TDIU for the period discussed above, it notes that the Federal Circuit ordered that the Board determine the Veteran's entitlement to TDIU from June 2002 to December 2009.  For the period prior to December 19, 2006, the Veteran's condition does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16. 

Where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal. 

As there is evidence of unemployability during the period prior to December 19, 2006, the Board finds the Veteran's claim should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16 (b) .



Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to an extraschedular TDIU pursuant to 38 C.F.R. § 4.16 (b) prior to December 19, 2006 to the Director of Compensation and Pension Service. The claims folder and a copy of this remand should be provided to, and reviewed by, the Director of C&P.

2. Then readjudicate this issue in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) concerning this issue and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


